145 F.3d 1338
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re the ESTATE OF Edives S. IMAMURA,Heirs of Jack Imamura and Maria Manglona Ohgushi, Appellants,v.Antonio S. IMAMURA, Appellee.
No. 97-16154.No. CV-95-00007.
United States Court of Appeals, Ninth Circuit.
Submitted May 4, 1998.**Decided May 21, 1998.

Appeal from the Supreme Court of the Commonwealth of the Northern Mariana Islands, Marty W.K. Taylor, Chief Justice, Presiding.
Before BROWNING, BRUNETTI, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Normally, we limit our review of CNMI cases to those where the federal issues were adequately raised below.  Santos v. Nansay Micronesia, Inc., 76 F.3d 299, 301 (9th Cir.1996).  Here, appellants argue that the CNMI Supreme Court's decision preventing them from inheriting any interest in the land violates their Fourteenth Amendment rights to due process and equal protection, as well as section 805 of the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America.


3
Appellants could have argued to the CNMI Supreme Court that the CNMI Superior Court's decision preventing them from inheriting any interest in the land violated those same federal rights.  A review of appellants' briefing to the CNMI Supreme Court indicates that appellants raised no federal issues.  The CNMI Supreme Court's majority opinion did not discuss any federal issues and decided the case exclusively with CNMI law.


4
"We do not reach purported federal questions neither raised nor decided by the CNMI Supreme Court."  Id. Accordingly, we lack jurisdiction to review the judgment Id. at 302.


5
APPEAL DISMISSED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3


**
 The panel unanimously finds this case suitable for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4